     Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 1 of 16 Page ID #:430



1     Ian Wallach (SB237849)
2     Law Office of Ian Wallach, PC
      11400 West Olympic Blvd., Ste. 1500
3
      Los Angeles, CA 90064
4     T: 213.375.0000; F: 213.402.5516
      E: iwallach@wallachlegal.com
5

6                                 UNITED STATES DISTRICT COURT
7
                             CENTRAL DISTRICT OF CALIFORNIA
8
      UNITED STATES OF AMERICA,                    Case Nos.: CR 13-698-MWF & CR 14-
9
                                                   400-MWF
10                   Plaintiff,
11    vs.                                          DECLARATION OF IAN WALLACH
12
      CAROLYN JONES,
13

14
                     Defendant

15

16             I, Ian Wallach, hereby state and swear as follows:
17
            1. I am counsel to defendant Carolyn Jones in this action.
18

19
            2. Attached as "Exhibit A" is a report by Dr. Nadim Karim, Ph.D. dated

20             September 7, 2020.
21

22

23    //
24
      //
25

26
      //

27

28                                    DECLARATION OF IAN WALLACH
                                                  1
     Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 2 of 16 Page ID #:431



1        3. Attached collectively as “Exhibit B” are true and correct copies of five
2
            Certificates of Merit earned by Ms. Jones while in custody at the
3

4           Metropolitan Detention Center.
5
      Respectfully Submitted,
6

7
      Dated: September 7, 2020                           By:    _______s_______
            Los Angeles, CA                                     Ian Wallach, Esq.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                               DECLARATION OF IAN WALLACH
                                             2
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 3 of 16 Page ID #:432




                          EXHIBIT A
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 4 of 16 Page ID #:433

                                                                                          1


 Nadim N. Karim, Ph.D.

                                                         Clinical and Forensic Psychologist
                                                                                PSY 21183
                                                                           P.O. Box 65215
                                                                    Los Angeles, CA 90065
                                                                         Tel: 323.253.7860
                                                                         Fax: 323.257.8385
                                                               karimpsychcorp@gmail.com

 September 7, 2020,

 Ian Wallach, Attorney at Law
 11400 West Olympic Boulevard, Suite 1500
 Los Angeles, CA 90064
 T: 213.375.0000

 PSYCHOLOGICAL EVALUATION OF CAROLYN MARIE JONES

 Mr. Wallach,

 Pursuant to your referral and the CJA approval, I conducted a psychological evaluation
 of Ms. Jones on September 3, 2020. The evaluation was conducted via confidential tele-
 conferencing due to the Corona virus pandemic situation. Ms. Jones confirmed that she
 was in a private room in the Metropolitan Detention Center at the time of the evaluation.
 She voluntarily consented to participate in the evaluation.

 Per the referral, I was requested to provide a clinical opinion on the following:

 1)Does Ms. Jones presents with an identifiable mental health disorder (or
 disorders) as defined in the Diagnostic Statistical Manual, Fifth Edition (DSM-V).

 2)Did any mental health disorder(s) contribute to the instant offense conduct by
 Ms. Jones?

 3)Can Ms. Jones’ mental health disorder(s) [if any] be treated?


 SIGNIFICANT HISTORY
 Summary of Probable Cause:
 In 2008, defendant defrauded Union Bank of California (“Union Bank”) out of $15 million
 by falsely portraying herself as a successful and well-connected denim jeans
 entrepreneur grossing $100 million annually in sales and backed by scores of high-end
 retailers and celebrity endorsements. She had used another woman’s Social Security
 number to secure multi-million-dollar lines of credit from the bank, created fake financial
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 5 of 16 Page ID #:434

                                                                                          2

 records, fabricated an auditing firm to make it appear as though her books had been
 audited, and lied about her business deals and endorsements. Later, once her fraud had
 surfaced, she committed another fraud by trying to conceal assets in bankruptcy.
 Following her indictment for those crimes, defendant committed a separate investment
 fraud scheme in 2014 while on pretrial release, which resulted in the loss of $124,100
 from individual investors’ savings.
 Following her 79-month custodial sentence, defendant began perpetrating a similar denim
 jeans fraud scam while in Board of Prisons (BOP) custody and most recently on
 supervised release. Defendant then secured a $13,000 investment from an unsuspecting
 investor (V-A) by purporting (once again) to be a successful and well-connected denim
 jeans entrepreneur with high-end retail deals in process and numerous celebrity
 endorsements. To secure the investment from V-A, defendant falsified details about her
 denim jeans business, retail connections, celebrity endorsements, how the funds would
 be used, and her criminal history. She also concealed material facts, such as the fact that
 she was actually in BOP custody at the time she first solicited an investment from V-A
 and was purporting to be a well-connected entrepreneur in the denim industry. Based on
 defendant’s material false statements and omissions, defendant withdrew $13,000 from
 his 401(k) retirement savings account and has yet to be repaid, despite a 3/20/2020
 deadline for repayment. [Per the declaration of Ryan Asato, Special Agent IRS Criminal
 Investigation, (4/15/2020)]


 CLINICAL INTERVIEW

 Ms. Jones’ interactional style during the present clinical interview with myself was
 cooperative. Her thought content was organized and her responses were rational. There
 was no evidence of perceptual disturbance. She did not make any statements that
 suggested evidence of paranoid or delusional themes. Her mood was depressed with flat
 affect. Her memory and cognition were intact. She denied any thoughts of self-harm.

 Ms. Jones reported that she was born on March 8, 1963 in Los Angeles. She said that
 she was 57-years-old. When asked about her parents, she said that her mother (Jane)
 passed away in 2000 from breast cancer. She said that her father (Carl) passed away in
 2011 from prostate cancer. When asked about siblings, she said that she had three older
 biological brothers. She said that they got along.

 When asked about her childhood, Ms. Jones reported that she was raised by both parents
 in Carson. When asked about any history of abuse or neglect as a child, she reported
 being sexually abused by her paternal uncle. More specifically, she said:

       “I was in middle school (about eleven-years-old). He molested me over a two-year
       period. He forcefully raped me twice. When he would come over, he would want
       me to sit on his lap. He would touch me. He threatened me not to tell anyone. He
       said he would hurt my family if I told anyone. It stopped because I would do
       everything I could to stay away from him. I was in fear every time he would come
       around. I was very close to my mother and I didn’t want anything to happen to her.
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 6 of 16 Page ID #:435

                                                                                            3

       Even as an adult, I feared that he would hurt my parents. My dad said that if anyone
       ever hurt me, he would hurt them really bad. I didn’t want anything to happen to
       him so I didn’t say anything…Even during the time of my mother’s funeral, it gave
       me a terrible feeling because he was so forceful. It really ruined my life…I later told
       my husband (after we were married) because we started having intimacy problems
       because of it. I’ve only had sex with my husband and my uncle. It really ruined my
       life. My husband and I tried to work through it, but we ended up getting divorced.”

 Ms. Jones denied receiving any therapy or counseling following the sexual abuse that
 she suffered as a child. She stated that she continued to experience symptoms of
 depression, anxiety, and posttraumatic stress as she grew older. More specifically, she
 said:

       “I went through the rest of middle school, high school, and my adulthood feeling
       not worthy. I felt dirty. I felt belittled. I felt like a misfit. I always tried to
       overcompensate…I would have bad dreams about men trying to harm me or rape
       me. I would be running in my dream in slow motion. My uncle or a man would be
       chasing me, but I couldn’t run fast enough. I would dream that I was stuck in a
       room and the doors would never open. I would run down the stairs and keep
       running. Sometimes it would be my uncle and other times I wouldn’t know the
       person. I feared them. It affected all of my relationships with men.”

 When redirected back to her history, Ms. Jones reported that she graduated from Banning
 High School (Wilmington) in 1980. She then attended Marymount College (Palos Verdes)
 and completed general education and business courses. She graduated with her
 Associate of Arts degree in 1982 (majoring in business). She then attended Pepperdine
 University and studied computer information systems and business. She graduated with
 a Bachelor of Science degree in 1995. She said that it took some time for her to finish her
 degree because she was also working at the time.

 When asked to elaborate on her employment history, Ms. Jones replied:

       “My first job was while I was still at Pepperdine. I did an internship with IBM in
       downtown Los Angeles. I became a full-time employee after the internship working
       in the systems department as an analyst (resolving software issues as a
       programmer). I had that job for four years. After that, I went to work for Hewlett
       Packard. I went from a programming supervisor to director of software
       development. I worked there for about eight years. Then I worked for Lantronics (a
       computer company bought by Hewlett Packard) as a software manager for a year.
       After that, I went to work for Techni-Color where I worked as a director of software
       development. I worked there for five years. Then, I started my own fashion
       company because it has always been my passion.”
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 7 of 16 Page ID #:436

                                                                                             4

 When asked about her significant relationships, Ms. Jones reported that she got married
 to her now ex-husband (David) in 1986. When asked to elaborate on her marriage, she
 replied:

       “We were married for sixteen years. I met David in high school. We were high
       school sweethearts. We had a great first part of our marriage. It took me seven
       years to get pregnant because of my intimacy issues. We have a daughter together
       (Cameron, 27-years-old)…I later realized that I was attracted to women because I
       could be more relaxed and intimate. I ended up having two relationships with
       women while I was married. Then the last relationship with a woman caused our
       divorce because I felt more comfortable with her…Now, I don’t seek relationships
       with women. I just became closer to God and really prayed about it based on my
       spiritual beliefs. I just realized that is not God’s plan for my life.”

 Ms. Jones denied any history of mental health treatment as an adult (other than marriage
 counseling with her husband). She denied any history of psychiatric hospitalization. She
 denied any perceptual disturbance. She denied being prescribed with psychotropic
 medication for any mental health-related issues. She denied any history of self-harm. She
 further denied any past or present suicidal ideation.

 When asked, in general, about her criminal history, Ms. Jones replied:

       “I got arrested the first time around 2003. It was a State case. It was for theft of
       computers from Lantronics. I got house arrest for a few months. It was wrong and
       I take full responsibility for it. I got my second case around 2013. That was the loan
       that I got from Union Bank. That was the seventy-nine-month sentence. I did
       eighteen months at MDC and then was sent to Victorville. I was released to the
       half-way house in South Central Los Angeles in May of 2019. I was released from
       the half-way house in February of 2020.

 When asked about any exposure to trauma during her time in prison, Ms. Jones replied:

       “There were a lot of fights that I saw in prison. I didn’t think much of it because it
       was just part of the prison experience…When I was at Victorville, I had to work in
       the men’s prison (Victorville USP; a high security compound)…During one Labor
       Day weekend in 2018, the officer told us to move the lunch cart to the door (in the
       men’s unit). The officer then asked us to go inside the unit. We weren’t supposed
       to be in there. Myself and one other female were inside a unit of one hundred
       males. They were making all kinds of sounds towards us. They were banging on
       the doors and yelling at us. It traumatized me and it brought back all of the
       memories of my childhood. That was a major setback. That was the worst thing I
       experienced other than being raped. It felt like I was in the room for over an hour,
       but it was probably only ten minutes. We delivered over one hundred lunches that
       day. I knew that I needed therapy right then, but I wasn’t allowed to do it in the half-
       way house. After I got out, I got insurance and then Covid happened. Then I got
       this case.”
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 8 of 16 Page ID #:437

                                                                                               5

 When asked about her level of insight in relation to the most recent offense conduct, Ms.
 Jones replied:

        “I can’t pretend to be someone that I’m not. I can pretend to lie anymore. I want to
        get help. I want to get counseling. I was able to seek out God to help me before
        and I want more help…I’ve already been in jail again for almost four months. My
        biggest regret in life is that I never slowed down to get therapy. I felt that if I got
        therapy, my marriage never would have ended. If I had therapy, I never would have
        gotten into a lesbian relationship. If I had therapy, I would never have gotten my
        Federal case or violated. In retrospect, when I was getting released to get out of
        the half-way house, I felt like I was rushing to get back to normal. I’ve realized that
        it is a marathon and not a sprint. It’s not an Olympic race. I just want to live a simple
        life. The lies were even shocking for myself. I regret what I did and the people that
        I’ve hurt. I want to live a better life and get the help I know I need.”


 CLINICAL OPINION

 1)Based on Ms. Jones’ history and my clinical observations, I would opine that she
 presents with the following DSM V mental health disorders: 1) Major Depressive
 Disorder (severe); 2) Posttraumatic Stress Disorder (PTSD); and 3) Generalized
 Anxiety Disorder.

 In reviewing her history, I would opine that Ms. Jones’ depression, her traumatic stress,
 and her generalized anxiety all stem from her traumatic childhood. More specifically, she
 reported being sexually abused by her paternal uncle over a two-year period (beginning
 at age eleven). These continuous traumatic events resulted in significant psychological
 deterioration for Ms. Jones as a young child and later as an adolescent. She did not
 receive any therapy or counseling for the abuse because she remained in fear due to her
 paternal uncle’s threats towards her family. These threats further traumatized her as she
 grew older, and she kept the abuse a secret until she was an adult (years later).

 I would further opine that the psychological effects of the sexual abuse that Ms. Jones’
 experienced left significant traumatic scars on her ability to be intimate with the opposite
 sex. She described how the cumulative effects of trying to cope with the sexual trauma
 on a daily basis as an adult eventually led to difficulty with intimacy, which later resulted
 in the breakdown and subsequent end of her marriage. Moreover, she continued to live
 her adult life without the benefit of any mental health treatment (including any counseling
 or therapy). This was most likely due to her feelings of shame, elements of denial, and
 embarrassment over her traumatic history. As she stated herself during the clinical
 interview with myself: “I’ve only had sex with my husband and my uncle.”
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 9 of 16 Page ID #:438

                                                                                           6

 2)In my opinion, the specific symptoms of Ms. Jones’ depression and PTSD
 significantly contributed to the commission of the instant offense (as well as her
 criminal history in general). More specifically, I would opine that she felt like she needed
 to create a more socially palatable persona as a fashion designer and a successful
 entrepreneur rather than continuously accepting the stark reality of someone who felt
 “dirty, belittled or like a misfit”. In my opinion, the resulting feelings of shame and
 embarrassment resulted in grandiose overcompensation, whereby this new successful
 persona created by Ms. Jones could be used as an escape from painful reality that she
 was continuously masking on a daily basis.

 In my opinion, the sexual harassment that Ms. Jones experienced following her
 incarceration in Victorville prison further exacerbated her underlying PTSD and
 generalized anxiety. Essentially, this traumatic incident re-traumatized her and left her
 with yet another emotional scar from which she has yet to recover.

 In my opinion, therefore, I would opine that Ms. Jones has never received the mental
 health treatment that she has required throughout the course of her life. Instead, she
 created this false persona of a successful businessperson and entrepreneur in order to
 escape from the reality of her truly depressed self.

 At present, I would opine that Ms. Jones accepts the reality of her legal situation. She
 also presents with insight into her unresolved mental health needs. In addition, I would
 opine that she fully understands how these untreated mental health needs resulted in her
 becoming involved in a series of fraudulent crimes (after not having had any criminal
 contact for approximately ten years).

 3)Given her current level of insight, I would opine that Ms. Jones’ mental health
 disorders can be treated. More specifically, I would opine that she would benefit from
 individual therapy (most likely cognitive behavioral therapy) in order to address her major
 depression, PTSD, and generalized anxiety. The goal(s) of any future treatment plan, in
 my opinion, should be as follows: 1) Provide Ms. Jones with an outlet to process her
 symptoms in a safe and clinically structured environment; 2) Facilitate insight in relation
 to the nexus between Ms. Jones’ unresolved mental health issues and the instant offense
 conduct; and 3) Refer Ms. Jones to a clinical psychiatrist that can address the need for
 antidepressants or anti-anxiety medication(s) in order to ameliorate her symptoms; and
 4) Have Ms. Jones participate in a victim support group for survivors of sexual assault.

 I would suggest LACADA as a suitable option for treatment for Ms. Jones. More
 specifically, I am familiar with LACADA given my nearly 15 years of experience as a
 licensed clinical psychologist in Los Angeles (conducting both Federal and State
 evaluations). I therefore believe that LACADA can provide Ms. Jones with the
 structured residential mental health treatment (and follow-up outpatient care) that she
 has lacked throughout the course of her life. Moreover, I would conclude that this
 type of structured treatment approach would be the most effective way to reduce (if
 not eliminate) any future risk of recidivism.
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 10 of 16 Page ID #:439

                                                                            7

 Respectfully,
 Nadim N. Karim Ph.D., September 7, 2020
 Nadim N. Karim Ph.D., PSY21183
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 11 of 16 Page ID #:440




                        EXHIBIT B
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 12 of 16 Page ID #:441
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 13 of 16 Page ID #:442
       Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 14 of 16 Page ID #:443




""'
u,-----,     or:
 :- cERTIFICATECOMPLETIO
  l
r'f.
 ~1

                       This certifies that on the 27 th day of July 2020

                                       Carolyn Jones
                       Successfully completed the Reentry Self-Study:

                                        Culture Shock


                                                         July 27. 2020
                                                         Date
         Reentry Affairs Coordinator
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 15 of 16 Page ID #:444
Case 2:14-cr-00400-MWF Document 91-1 Filed 09/08/20 Page 16 of 16 Page ID #:445




CERTIFICATE
      0~ COMPLETIO


                 This cert ifies that on the 27 th day of July 2020

                                  Carolyn Jones
                Successfully completed the Reentry Self-Study:

                                Handling Frustration


                                                       Iuly 27. 2020
                                                       Date
  Reentry Affairs Coordinator
